72 F.3d 109
Robert Maurice BLOOM, Petitioner-Appellant,v.Arthur CALDERON, Warden, and The Attorney General of theState of California, Respondents-Appellees.
No. 95-99005.
United States Court of Appeals,Ninth Circuit.
Dec. 15, 1995.

Dennis P. Riordan, Riordan & Rosenthal, San Francisco, California, for Petitioner-Appellant.
Robert C. Schneider, Deputy Attorney General, Los Angeles, California, for Respondents-Appellees.
Before:  REINHARDT, THOMPSON, and HAWKINS, Circuit Judges.

ORDER

1
In view of the California Attorney General's recognition of the complexity of death penalty cases and of the fact that such cases require far more time to prepare than does the ordinary case, respondents' request for an extension of time until February 16, 1996, in which to file its brief, is granted.  Respondents' request to increase the page limit for its brief to 90 pages is also granted.